DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on 03/01/2022 has been entered.  In the Amendment, claims 1 and 13 are amended and claims 12 and 14 are cancelled.  Claims 1-11, 13 and 15-20 are currently pending.
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
Applicant’s arguments filed on 03/01/2022 have been fully considered  but they are considered moot.  Applicant’s argument in the Remarks where it is argued that there is a lack of basis for the purported justification for the combination of modification of Thompson and Gaylord Jr.  is persuasive. Applicant’s Remarks 03/01/2022, page 7.  Thus, the claim rejections based on the prior art have been amended to include art to meet the claim limitations and/or previously presented art has been further analyzed to meet the claim limitations.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2013/0019882) in view of Thompson (US 2012/0022417).Regarding claim 1,  Durham discloses a surgical restraint 10 (restraint 10, Fig. 1; restraint capable of use during surgery) comprising: a body strap 17, 18, 19 (elongated strap 17, a layer of sheepskin material 18, pair of ties 19, [0026])  arranged and disposed to wrap over an anterior surface of a torso of a patient ([0028] disposed in a supine position and around a support disposed posterior to the patient (Fig. 1), restraining the patient against the support ([0028],Fig. 1); wherein the support is a surgical bed 11 or an operating table or a portion of the surgical bed or the operating table (bed 11; though Durham does not explicitly disclose the bed is a surgical bed, the language is functional language and the bed 11 is capable of this intended use).
Durham does not disclose a sling arranged and disposed to cradle an upper arm, an elbow and a forearm of an arm of the patient with the sling disposed across the anterior surface of the torso from a first lateral side of the patient from which the arm extends and toward an opposing lateral side of the patient and with the torso being disposed between the sling and the support; and a connecting strap including a first attachment site associated with a brace and a second attachment site associated with the sling, the connecting strap being arranged and disposed to cross over a shoulder of the patient on the opposing lateral side between the first attachment site and the second attachment site and to pull the second attachment site toward the shoulder of the patient on the opposing lateral side, wherein the surgical restraint is arranged and disposed to restrain the arm of the patient across and against the anterior surface of the torso while pulling the arm toward the shoulder of the patient on the opposing lateral side such that the arm is removed from and superior to a surgical site.
Thompson teaches a sling 23 ([0045]; Figs. 7 and 8 showing a looped line used to hoist, lower, or carry something especially: a hanging bandage suspended from the neck to support an arm or hand, as defined by Applicant in remarks of 03/01/2022” ) arranged and disposed to cradle an upper arm, an elbow and a forearm of an arm of the patient (Figs. 7 and 8; [0045]) with the sling disposed across the anterior surface of the torso (see annotated Fig. 7 below)

    PNG
    media_image1.png
    356
    401
    media_image1.png
    Greyscale



 from a first lateral side of the patient from which the arm extends (annotated Fig. 7) and toward an opposing lateral side of the patient (annotated Fig. 7) and with the torso being disposed between the sling and the support ([0045]; Figs. 1 and 7); and a connecting strap 31, 27 (strap 31, strap 27, [0045]) including a first attachment site associated with a brace 7 (web 7, [0045]; brace is defined as something that supports weight or pressure, merrianwebster.com; the web supports weight or pressure for at least the reason that the sling strap is attached to it [0045] and thus is a brace; the harness of Figs 7 and 8 incorporates the harness of Figs. 1-6; ([0022]-[0028]; [0045]) and a second attachment site associated with the sling (see annotated Fig. 7), the connecting strap being arranged and disposed to cross over a shoulder of the patient on the opposing lateral side between the first attachment site and the second attachment site (Figs 7 and 8) and to pull the second attachment site toward the shoulder of the patient on the opposing lateral side (Fig. 7; [0045]), wherein the surgical restraint is arranged and disposed to restrain the arm of the patient across and against the anterior surface of the torso  (Fig. 7) while pulling the arm toward the shoulder of the patient on the opposing lateral side ([0045]) such that the arm is removed from and superior to a surgical site (surgical site may be any location, for example a location in which the arm is superior to and removed from).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the surgical restraint of Durham a sling arranged and disposed to cradle an upper arm, an elbow and a forearm of an arm of the patient with the sling disposed across the anterior surface of the torso from a first lateral side of the patient from which the arm extends and toward an opposing lateral side of the patient and with the torso being disposed between the sling and the support; and a connecting strap including a first attachment site associated with a brace and a second attachment site associated with the sling, the connecting strap being arranged and disposed to cross over a shoulder of the patient on the opposing lateral side between the first attachment site and the second attachment site and to pull the second attachment site toward the shoulder of the patient on the opposing lateral side, wherein the surgical restraint is arranged and disposed to restrain the arm of the patient across and against the anterior surface of the torso while pulling the arm toward the shoulder of the patient on the opposing lateral side such that the arm is removed from and superior to a surgical site, as taught by Thompson, in order to provide an improved surgical restraint that provides support to the arm of a user (Thompson, [0045]).
Regarding claim 16, Durham in view of Thompson discloses the invention as described above and further discloses wherein the connecting strap is adjustably attached to the brace at the first attachment site (strap 27 is secured to the web by  a mechanical fastener such as Velcro [Thompson [0045]] which allows for adjustable attachment).
Regarding claim 17, Durham in view Thompson discloses the invention as described above and further discloses wherein the connecting strap is releasably attached to the brace at the first attachment site (strap 27 is secured to the web by a mechanical fastener such as Velcro [Thompson, [0045]] which allows for releasable attachment).
Regarding claim 18, Durham in view of Thompson discloses the invention as described above and further discloses wherein the connecting strap is adjustably attached to the sling at the second attachment site (strap 27 is secured to the web by a mechanical fastener such as Velcro [Thompson, [0045]] which allows for adjustable attachment; annotated Thompson Fig. 7 above).
Regarding claim 19, Durham in view of Thompson discloses the invention as described above and further discloses wherein the connecting strap is releasably attached to the sling at the second attachment site (strap 27 is secured to the web by a mechanical fastener such as Velcro [Thompson, [0045]] which allows for releasable attachment; annotated Thompson Fig. 7 above).
Regarding claim 20, Durham in view of Thompson. discloses the invention as described above and further discloses wherein the connecting strap is arranged and disposed to exert a force toward the brace on the sling away from the surgical site (Thompson, Fig. 7; Thompson, [0045]; surgical site may be any location, for example a location disposed beneath the sling; capable of intended use).
Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2013/0019882) in view of Thompson (US 2012/0022417) and in further view of Iwuala (US 5413552).
Regarding claim 2, Durham in view of Thompson discloses the invention as described above.
Durham in view of Thompson does not disclose wherein the sling is attached to the body strap.
Iwuala teaches an analogous restraint (Fig. 1, col. 1, lines 5-16) having an analogous sling 10 (pouch 10, col. 1, lines 58-68) and an analogous body strap 3 (torso belt 3, col. 3, lines 18-27) wherein the sling is attached to the body strap (col. 3, lines 18-27). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sling of the surgical restraint of Durham in view of Thompson is attached to the body strap, as taught by Iwuala in order to provide an improved surgical restrain that prevents movement of the injured arm (Iwuala, col. 3, lines 18-27).
Regarding claim 3, Durham in view of Thompson and in further view of Iwuala discloses the invention as described above and further discloses wherein the sling is permanently attached to the body strap (sling is attached by sewing, Iwuala, col. 3, lines 18-27).
Regarding claim 8, Durham in view of Thompson and in further view of Iwuala discloses the invention as described above and further discloses wherein the sling is directly attached to the body strap (Iwuala, col. 3, lines 18-27).
Regarding claim 9, Durham in view Thompson and in further view of Iwuala discloses the invention as described above and further discloses wherein the sling is permanently attached to the body strap (Iwuala, col. 3, lines 18-27; sewn connection is permanent).
Claims 4-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2013/0019882) in view of Thompson (US 2012/0022417) in view of Iwuala (US 5413552) and in further view of Johnson (US 5358470).
Regarding claim 4, Durham in view of Thompson and in further view of Iwuala discloses the invention as described above.
Durham in view of Thompson and in further view of Iwuala does not disclose wherein the sling is adjustably attached to the body strap.
Johnson teaches an analogous restraint 2 (clavicle support assembly 2; Fig. 1; col. 1, line 50-53) having an analogous sling 10 (wrist support 10; col. 4, lines 54-67) and an analogous body strap 4 (abdominal belt 4, col. 2, lines 54-68) wherein the sling is adjustably attached to the body strap (Johnson col. 4, lines 14-33). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sling of the surgical restraint of Durham in view of Thompson and in further view of Iwuala, is adjustably attached to the body strap, as taught by Johnson, in order to provide an improved surgical restraint where the mounting of the arm has latitude (Johnson col. 4, lines 14-33).
Regarding claim 5, Durham in view of Thomson and in further view of Iwuala discloses the invention as described above.
Durham in view of Thompson and in further view of Iwuala does not disclose wherein the sling is releasably attached to the body strap.
Johnson teaches an analogous restraint 2 (clavicle support assembly 2; Fig. 1; col. 1, line 50-53) having an analogous sling 10 (wrist support 10; col. 4, lines 54-67) and an analogous body strap 4 (abdominal belt 4, col. 2, lines 54-68) wherein the sling is releasably attached to the body strap (Johnson col. 4, lines 14-33). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sling of the surgical restraint of Durham in view of Thompson and in further view of Iwuala, is releasably attached to the body strap, as taught by Johnson, in order to provide an improved surgical restraint where the mounting of the arm has latitude (Johnson col. 4, lines 14-33).
Regarding claim 6, Durham in view of Thomson and in further view of Iwuala discloses the invention as described above.
Durham in view of Thompson and in further view of Iwuala does not disclose wherein the sling is attached to the body strap by a hook and loop fastener.
Johnson teaches an analogous restraint 2 (clavicle support assembly 2; Fig. 1; col. 1, line 50-53) having an analogous sling 10 (wrist support 10; col. 4, lines 54-67) and an analogous body strap 4 (abdominal belt 4, col. 2, lines 54-68) wherein the sling is  attached to the body strap by a hook and loop fastener (Johnson col. 4, lines 14-33). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sling of the surgical restraint of Durham in view of Thompson and in further view of Iwuala, is attached to the body strap by a hook and loop fastener, as taught by Johnson, in order to provide an improved surgical restraint where the mounting of the arm has latitude (Johnson col. 4, lines 14-33).
Regarding claim 10, Durham in view of Thompson and in further view of Iwuala discloses the invention as described above.  
Durham in view of Thompson and in further view of Iwuala does not disclose wherein the sling is adjustably attached to the body strap.  Johnson teaches an analogous restraint 2 (clavicle support assembly 2; Fig. 1; col. 1, line 50-53) having an analogous sling 10 (wrist support 10; col. 4, lines 54-67) and an analogous body strap 4 (abdominal belt 4, col. 2, lines 54-68) wherein the sling is adjustably attached to the body strap (Johnson col. 4, lines 14-33). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sling of the surgical restraint of Durham in view of Thompson and in further view of Iwuala, is adjustably attached to the body strap, as taught by Johnson, in order to provide an improved surgical restraint where the mounting of the arm has latitude (Johnson col. 4, lines 14-33).
Regarding claim 11, Durham in view of Thomson and in further view of Iwuala discloses the invention as described above.  
Durham in view of Thompson and in further view of Iwuala does not disclose wherein the sling is  releasably attached to the body strap.  
Johnson teaches an analogous restraint 2 (clavicle support assembly 2; Fig. 1; col. 1, line 50-53) having an analogous sling 10 (wrist support 10; col. 4, lines 54-67) and an analogous body strap 4 (abdominal belt 4, col. 2, lines 54-68) wherein the sling is releasably attached to the body strap (Johnson col. 4, lines 14-33). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sling of the surgical restraint of Durham in view of Thompson and in further view of Iwuala, is releasably attached to the body strap, as taught by Johnson, in order to provide an improved surgical restraint where the mounting of the arm has latitude (Johnson col. 4, lines 14-33).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2013/0019882) in view of Thompson (US 2012/0022417) in view of Iwuala (US 5413552) and in further view of Goumas (US 2011/0192403).
Regarding claim 7, Durham in view of Thompson discloses the invention as described above.
Durham in view of Thompson does not disclose wherein the sling is attached to the body strap by an adjustable strap.
Goumas teaches an analogous restraint (Fig. 1, [0048]) having an analogous sling 12 (arm cradle 12, [0049]) and an analogous body strap 27 (T-portion of belt 26, [0056], Fig. 1) waist strap 24, col. 4, lines 44-61) wherein the analogous sling 12 is attached to the body strap 27 by an adjustable strap 26 (strap 26 has a buckle 50 or Velcro which may be used for adjusting/configuring, [0056], [0057]; thus the strap is adjustable).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sling of the surgical restraint of Durham in view of Thompson and in further view of Iwuala that is attached to the body strap is attached to the body strap by an adjustable strap, as taught by Goumas in order to provide an improved surgical restraint that can be used to secure the arm sling to the patient (Goumas, [0057]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2013/0019882) in view of Thompson (US 2012/0022417) and in further view of Shirrod (US 3182338).
Regarding claim 13, Durham in view of Thompson discloses the invention as described above and further discloses the support is a portion of the surgical bed (frame 12;Durham, [0034], Fig. 1).
Durham in view of Thompson does not explicitly disclose wherein the portion of the surgical bed is a bed rail.
Shirrod teaches an analogous restraint (Fig. 1) having an analogous body strap 10 (strap 10)  arranged and disposed to wrap over an anterior surface of a patient (Fig. 1; col. 1, lines 43 -67) and around an analogous support 22 (bed 22, col. 1, lines 56-67 ), wherein the portion of the analogous support is a bed rail 13 (col. 1, lines 56-67) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the support of the surgical restraint of Durham in view of Thompson that is a portion of the surgical bed, is a rail, as taught by Shirrod, in order to provide an improved surgical restraint that anchors the patient to the center of the bed (Shirrod, col. 1, line 56 to col. 2, line 4).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US  2013/0019882)  in view of Thompson (US 2012/0022417) and in further view Gaylord (US 6659971) .
Regarding claim 15, Durham in view of Thompson discloses the invention as described above.
Durham in view Thompson does not disclose wherein the brace is the body strap or a portion of the body strap. 
Gaylord teaches an analogous restraint 10 (abduction device 10) having an analogous body strap 42 (elongate waist strap 42; col. 7, lines 4-21), an analogous support 20 (cushion 20; col. 6, lines 11-31); an analogous sling (sling pouch 30, Fig. 7; col 6, line 32 - 46), an analogous connecting strap 41, 53 (Y-shaped shoulder strap 41 includes ring member 40 to which first divergent strap segment 53 is connected; Fig. 4; col. 7, lines 22-32) including a first attachment site associated with a brace 46 (end 46 of waist strap 42; see annotated Fig. 8 below; brace is defined as something that supports weight or pressure, merrianwebster.com; the body strap supports weight or pressure for at least the reason that the connecting strap is attached to the body strap and supports the strap and connected sling [Fig. 7] thus is a brace) 

    PNG
    media_image2.png
    587
    497
    media_image2.png
    Greyscale


and a second attachment site associated with the sling (Fig. 7; col. 7, lines 22-49) wherein the brace is the body strap or a portion of the body strap (see annotated Fig. 8 above; col. 7, line 22-32).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the brace of the surgical restraint of Durham in view of Thompson, in order to provide an improved surgical restraint that facilitates movement of the connecting strap along the waist (Gaylord, col. 7, lines 22-32). 

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786